DETAILED ACTION 
Drawings
The drawings were received on 10/07/2021.  These drawings are acceptable. Examiner notes that Fig. 7 is the most material and representative of the allowed claims. 
Specification
The Specification amendments are in order and are entered by the Examiner. Amendments to the Specification can be found in Document Type “Response After Final Action” (dated 10/07/2021) tagged with Doc Code A.NE starting on pages 2 to 3.
REASONS FOR ALLOWANCE
Claims 1-7, 12, and 21-30 are allowed. 18 claims total.
The following is an examiner's statement of reasons for allowance:
The instant claims are directed towards a blockchain device that allows for the version replacement of digital items on the blockchain using noncryptographic hashes. 

    PNG
    media_image1.png
    866
    829
    media_image1.png
    Greyscale

Figure 1 Entered Amended Drawing 7 of Applicant's Drawings (Examiner's Annotation)1
Prosecution History and Drawings as Elucidating
Examiner held interviews with Applicant on 02/10/2021, 06/18/2021, 09/02/2021, and 09/07/2021 of which make clear why the Examiner is allowing the claims. The most material of these interviews is 09/02/2021 whereby the Examiner annotated Applicant’s drawings and pointed out the use of the noncryptographic hashes and cryptographic hashes in the corresponding O.A. Appendix.
The Examiner will offer further clarification for the record as to the reason for allowance. The last piece of the prosecution history shows that Applicant amended Fig. 7 to elucidate (without the adding of new matter on a more likely than not basis and with attorney arguments during interviews) that the transaction block is within each of the blocks and is to be non-cryptographic else the replaceability would not work. Compare Applicant’s Spec. at Fig. 7 (originally filed) with Applicant’s Spec. at Fig. 7 (amended). For this reason, the instant claims are distinguished from the primary reference of Struttmann. 
Prior Art Discussion
While Struttmann discloses noncryptographic hashes to allow for the replacement of data of a blockchain, see id. at col. 50 ll. 1-45, Struttmann is silent as to structural elements of the block and the means by which the noncryptographic hash is altered therein. That is, looking at the instant Applications Fig. 7 Item “Transaction” in each of the blocks, it is clear that Applicant discloses an alternative means to replacing items on the blockchain which differ from Struttmann.
As to admitted prior art, Applicant admits blockchain technology and its block header structure, see, e.g., Spec. at Fig. 3 (labeling prior art). Further Applicant admits that noncryptographic hashes were known. This however is not fatal to the allowance. The Examiner must still establish a rational basis for combining noncryptographic hashes into the structure of the blockchain whereby the blocks comprise the respective transactions. 
As to Attorney arguments on 10/07/2021 based on non-analogous art, Examiner reaches its own conclusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
    

    
        1 Lines 710, 712, and 714 are to a degree ambiguous but only in a vacuum given that arrow 710 is separate from arrow 712 and 714. However, reading the Spec., the disclosure is clear. Ideally, arrow 710 should be at the same point on block 700 as 712 and 714. Nonetheless, this is a formality of which the Examiner will not object to for compact prosecution.